Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawing sheet received on April 08, 2020 has not been entered. The proposed replacement drawing sheet does not appear to effect any changes over the original drawing sheet 3/4. Applicant may wish to resubmit submit a replacement drawing sheet 3/4. However, in addition to any Replacement Sheet(s) containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version. The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings. See 37 CFR 1.121(d)(1). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
In the present application, claim 1 recites the broad recitation “a formwork”, and the claim also recites “in particular a climbing formwork” which is the narrower statement of the range/limitation. The language of claim 1 is not clear as to whether or not the invention is to include a climbing formwork.
The language of claim 2 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “the first longitudinal element has but two connections to the first form element” as recited within lines 1-2 of claim 2. Is claim 2 reciting that the longitudinal element has only two connections to the first form element or is claim 2 reciting that the longitudinal element has an infinite number minus two connections to the first form element. 
Claim 2, recites the broad recitation “the longitudinal element has but two connections to the first form element”, and the claim also recites “preferably an upper connection at the upper end and a lower connection at the lower end of the first form element, respectively” which is the narrower statement of the range/limitation. The language of claim 2 is not clear as to whether or not the invention is to include an upper connection at the upper end and a lower connection at the lower end of the first form element, respectively.
Claim 9, line 4, “the measured inclination of the first form element” lacks antecedent basis within the claim. It is therefore, not clear as to what “the measured inclination of the first form element” refers. 
Claim 9, lines 4-5, “the measured inclination of the extension form element” lacks antecedent basis within the claim. It is therefore, not clear as to what “the measured inclination of the extension form element” refers.
Claim 13, lines 2-3, “the first support structure” lacks antecedent basis within the claim. It is therefore, not clear as to what “the first support structure” refers.
The language of claim 13 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “the drive unit preferably comprising a first tilting unit for tilting the first form element and/or a first horizontal displacement unit for horizontally displacing the first form element and/or a first vertical displacement unit for vertically displacing the first form element.” It is not clear if the formwork defined by claim 13 actually possesses a first tilting unit for tilting the first form element and/or a first horizontal displacement unit for horizontally displacing the first form element and/or a first vertical displacement unit for vertically displacing the first form element or if such is merely a possible preference of Applicant.
Claim 14, line 3, “the target tilt” lacks antecedent basis within the claim. It is therefore, not clear as to what “the target tilt” refers.

Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 15 is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                   /MICHAEL SAFAVI/                                                                   Primary Examiner, Art Unit 3631                                                                                                                                     





























MS
August 23, 2022